 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers International Union of North America, Local676 and E. B. Roberts Construction Company.Case 17-CC-666September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 13, 1977, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the Charging Partyfiled a brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Laborers International Union of North Ameri-ca, Local 676, Springfield, Missouri, its officers,agents, and representatives, shall take the action setforth in the said recommended Order as so modified:1. Substitute the following for paragraph A:"A. Cease and desist from inducing or encourag-ing, in violation of Section 8(b)(4)(i)(B) of theNational Labor Relations Act, as amended, anyindividual employed by Britton Brothers Construc-tion Company or by any other person engaged incommerce or in an industry affecting commerce, toengage in a strike or refusal in the course of hisemployment to use, process, transport, or otherwisehandle or work on goods, articles, materials, orcommodities, or to perform services for his employer,with an object of forcing or requiring BrittonBrothers Construction Company or any other personto cease doing business with E. B. Roberts Construc-tion Company."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to232 NLRB No. 62overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the circumstances of this case, where Respondent's unlawfulconduct was directed only against one employer (Britton BrothersConstruction Company) doing business with E. B. Roberts ConstructionCompany, and there is no allegation that Respondent violated Sec.8(b)(4XC) of the Act, we do not believe that the Administrative Law Judge'srecommended Order, prohibiting all secondary activity regardless of theprimary employer, and prohibiting all such activity with the object ofrequiring E. B. Roberts Construction Company or any other employer torecognize or bargain with a labor organization not certified by the Board, iswarranted. We shall, however, in accordance with our usual practice.prohibit Respondent from engaging in unlawful conduct against any othersecondary employers where an object is to force or require them to ceasedoing business with E. B. Roberts Construction Company. District 65,Distributive Workers of America (S.N.S. Distributing Service, et al), 211NLRB 469, fn. 4 (1974).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in violation of Section8(b)(4)(i)(B) of the National Labor Relations Act,as amended, induce or encourage any employeeof Britton Brothers Construction Company, or ofany other person engaged in commerce or in anindustry affecting commerce, to strike or refuse inthe course of his employment to use, process,transport, or otherwise handle or work on goods,articles, materials, or commodities, or to performservices for his employer, with an object offorcing or requiring Britton Brothers Construc-tion Company or any other person to cease doingbusiness with E. B. Roberts Construction Compa-ny.LABORERSINTERNATIONAL UNIONOF NORTH AMERICA,LOCAL 676DECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge:- Thisproceeding' under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151, el seq. (herein the Act), washeard before me in Lebanon, Missouri, on June 1, 1977,with the Board's General Counsel and Respondent partici-pating throughout and afforded full opportunity to presentevidence and contentions, and thereafter to file proposedfindings, conclusions, and briefs. The entire record, as wellBased upon complaint issued on April 26 by the Board's RegionalDirector for Region 17, growing out of charge filed on April I I, as amendedApril 19, 1977.388 LABORERS, LOCAL 676as briefs (received on June 29, 1977), have been carefullyconsidered.The basic issue is whether Respondent Union violatedSection 8(bX4)(i)(B) of the Act by inducing or encouragingemployees of an employer, with whom the Union had nodispute, to withhold their services from their employer withan object of causing their employer to cease doing businesswith another employer, with whom another union had alabor dispute, or to force or require the other employer torecognize or bargain with the other union (which wasuncertified by the Board).Upon the entire record2and my observation of thetestimonial demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI. PARTIES; JURISDICTIONAt all material times, Respondent Laborers InternationalUnion of North America, Local 676 (herein LaborersLocal 676) has been and is a labor organization as definedby Section 2(5) of the Act. At all of those times, ChargingParty E. B. Roberts Construction Company (hereinRoberts) was a general contractor, and Britton BrothersConstruction Company (herein Britton) its masonry sub-contractor, on a construction industry jobsite in Lebanon,Missouri. In the course and conduct of its businessoperations at and from its principal office in Springfield,Missouri, Britton annually purchases for use withinMissouri, from sources outside of Missouri, goods andsupplies exceeding $50,000 in value; and during theconstruction of the aforesaid Lebanon jobsite Brittonpurchased, for use there, from sources outside of Missouri,goods and materials exceeding $50,000 in value. Respon-dent admits and I find that at all material times Roberts aswell as Britton have each been and are employers engagedin commerce or in an industry affecting commerce withinthe meaning of Sections 2(6) and (7) and 8(bX4) of the Act.II. ALLEGED UNFAIR LABOR PRACTICES: PROSCRIBEDSECONDARY ACTIVITYA. Facts as FoundRoberts was the general contractor, and Britton themasonry subcontractor, on a K-Mart supermarket con-struction project (jobsite) which commenced in Lebanon,Missouri, in early December 1976. There were approxi-mately eight subcontractors on the project. Roberts has atno time been unionized; Britton has at all times beenunionized, including its hod carriers under RespondentLaborers Local 676. At no time has Respondent had alabor dispute with Roberts or with Britton.On or about March 31, Roberts received formal writtennotification from Carpenters Union3of its intention topicket the jobsite. Roberts thereupon established two2 Trial transcript corrected in accordance with General Counsel'sunopposed motion (Appendix to bnefdated June 24, 1977). which is herebygranted.I I.e., Carpenters District Council of Kansas City and Vicinity andCarpenters Union Local 978.'Undisputed credited testimony of King-not even disputed byRespondent's business agent testifying as Respondent's witness.separate jobsite gates -one for union and the other fornonunion employees. On or about April 4, picketingcommenced at the nonunion gate with two pickets carryingsigns indicating that (I) the signs were a "notice to [the]public," (2) the notice was addressed to the public and notto any employer or employees other than Roberts and itsemployees, (3) Roberts was paying its employees substan-dard wages and fringe benefits, and (4) picketing was bythe Carpenters Union. This picketing continued forapproximately a month and a half-i.e., until past mid-May 1977. At no time has Carpenters Union had a labordispute with Britton.Richard King and Larry Haines were hod carriers,members of Respondent Local 676, in Britton's employ atthe jobsite. On April 6 1977, during the actual course oftheir work as the only two hod carriers at thejobsite, theywere approached there by Local 676 Assistant BusinessManager and Jobsite Agent Fred Heyn, who, after askingthem whether they had "seen the picket" (which was thentaking place), continued, "Well, I cannot tell you what todo, but myself I will not work behind a picket." When hodcarrier Haines reminded Union Business Manager Heynthat there were two separate gates-one for nonunion andone for union employees-Heyn thereupon gave King andHaines cards stating, "A good union man does not workbehind a [picket] banner even with four [reserved) gates,"and Heyn asked them if they realized that they were"paying part of the picket," and walked away.4The foregoing approach of Local 676 Business ManagerHeyn to Britton hod carriers King and Haines wasobserved by Britton offical Gary H. Britton, who shortlythereafter was approached by hod carrier Haines whoinformed him that he (Haines) would not be reporting forwork on the following day-Britton's last day on thejobsite (except for cleanup and equipment removal)because Heyn had talked to him (Haines) and had handedhim a card indicating that a good union man does not workbehind picket lines, that they (Local 676) were helping topay the picket, and that he (Haines) did "not want to get inany trouble." Haines asked Britton to take the matter upwith Heyn.5Britton thereupon approached and spoke toHeyn in the presence of Haines near the nonunion gate.Britton indicated to Heyn that-with only a day or so leftfor Britton on the jobsite-it was "a heck of a time" toestablish a picket. Heyn replied that "there [is] still a picketon the job and they are not supposed to work behind apicket." Britton pointed out that Roberts and not Brittonwas being picketed. When Haines reminded Heyn ofanother job where the union had permitted its members tofinish out the job under comparable circumstances, Heyndenied knowledge of it.6 Although Heyn did not inBritton's presence "come out and tell them [i.e., hodcarriers Haines and King] that they were to leave,"nevertheless Haines did not report for work on thefollowing day. Although Haines remained on the jobsitefor the remainder of the day, on the way home in the carI Undisputed credited testimony of Gary Britton.6 Testimony of Britton, who also had no recollection that Heyn indicatedthat it was "up to" them (i.e., the hod carriers) whether to leave or not. Ifully credit Britton, an impressive witness.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Gary Britton, Haines notified Britton that he wouldnot be back for work the next day because he (Haines)"[do] not want to get in any trouble." Haines did not showup for work the next day. Britton, which does not employcarpenters, had no contract with the Carpenters Union.Testifying as Respondent Local 676's witness, its Assis-tant Business Manager Fred Heyn, who "serviced" thejobsite, conceded that he visited the jobsite on April 6 andfirst spoke to hod carriers King and Haines, followingwhich he engaged in a discussion with Gary Britton. In noway does Heyn dispute the aforedescribea, credited testimonyof King as to what Heyn told King and Haines. With regardto the ensuing discussion with Gary Britton in the presenceof Haines (who was not produced by either side as awitness), Heyn testified that when Britton asked him if hewas "wanting [your] men to leave," he (Heyn) replied that"what the men did was strictly up to them." To the extentof possible inconsistency between the testimony of GaryBritton and that of Heyn concerning this discussion, oncomparative demeanor observations within the frame ofreference of the record as a whole, I prefer and credit thetestimony of Gary Britton.7B. Resolution and RationaleUpon the foregoing facts, it is found that RespondentLocal 676 did indeed induce and encourage King andHaines, employees of Britton Brothers-with whom Re-spondent had no labor dispute-to engage in a strike andrefusal in the course of their employment to performservices, as alleged in the complaint, with an objectproscribed by Section 8(b)(4Xi)(B) of the Act.Under Section 8(b)(4)(i)(B), it is an unfair labor practicefor a labor organization "to engage in, or to induce orencourage any individual employed ... in commerce ...to engage in, a strike or refusal in the course of hisemployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any services ... where ...an object thereof is ...forcing or requiring any person·..or forcing or requiring any other employer to recognizeor bargain with a[n uncertified] labor organization"; withthe provisos that (I) lawful primary strikes or primary7 According to Heyn, Britton asked him if Heyn (i.e., his Union) waspaying the picket., and although Heyn replied that he had no way ofknowing. Heyn subsequently ascertained from Heyn's superior, Local 676Business Agent Seaton, that, according to Seaton, he (Seaton) in his instance"had authorized no payment for this picket." Heyn concedes that heregularly including the first week of April 1977, as well as prior thereto-visited the project in the company of the Carpenters Union Business AgentKessler. Asked whether Kessler had told him about the Carpenters disputewith Roberts as a nonunion firm and that Heyn knew about it, Heyn'sresponse was, "I do not know how to answer that."I That effective inducement or encouragement of employees to withholdtheir service from their employers in turn necessarily restrains and coercestheir employers. cf. N.LR.B. v. Local Union No. 3, International Brotherhoodof Electrical Workers, AFL-CIO [New York Telephone Company], 325 2; 561(C.A. 2; 1963)." At the hearing. I denied a motion by Respondent for a continuance inorder to "locate, interview and make available to testify the witness, LarryHaines," since (I) no showing was made that Haines could not, in theregular and usual course, have been produced by Respondent as a witness atthe hearing, which had been scheduled more than a month in advance, withno application by Respondent pnor to hearing for a continuance; (2) thepicketing are not thereby rendered unlawful and (2) thatpublicity "other than picketing" may truthfully inform thepublic (including union members) of the primary dispute, "as long as such publicity does not have an effect ofinducing any individual employed by any person other thanthe primary employer in the course of his employment torefuse to ... or not to perform any services ...."(Emphasis supplied.)The propriety of the Carpenters Union picketing ofRoberts is not here in question. While it is true that thatpicketing was technically by the Carpenters Union ratherthan by Respondent Laborers Union Local 676, it isnevertheless clear that by its described actions Respondentassociated itself with that picketing either as its owninstrumentality or as its instrumentality in aid of theCarpenters Union, for achieving an object-viz, unionizinggeneral contractor Roberts through isolating Roberts fromaccess to labor supply and services from unionizedsubcontractor Britton-through improper secondarymeans proscribed by the Act; i.e., inducement or encour-agement of Britton's employees to withhold their servicesfrom Britton and thereby also to bring pressure uponBritton to cease doing business with or not to be able toprovide contractually required services to Roberts.8Re-spondent does not dispute the testimony of hod carrierKing concerning Respondent agent Heyn's conversationwith him; what other was that than, at the least,"encouragement" of King to withhold his services fromBritton by refusing to "cross the picket line" even at thereserved nonunion gate at the jobsite? Under the circum-stances described, there can be little doubt that the purposeand effect of Respondent's actions was to embroil Britton,an innocent third party (and a unionized third party, atthat) in a primary dispute between the Carpenters Unionand Roberts-clearly unlawful secondary activity underthe Act, and I so find. Cf., e.g., Local 761, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO[General Electric Company] v. N.LR.B. 366 U.S. 667, 669(1961); N.LR.B. v. Denver Building and ConstructionTrades Council (Gould & Preisner), 341 U.S. 675, 692(1951); International Brotherhood of Electrical Workers,Local 501 [Samuel Langer] v. N.L.R.B., 181 F.2d 34, 37(C.A. 2; 1950), affd. 341 U.S. 694 (1951).9complaint, sufficient as a pleading, adequately apprised Respondent of theplace, date, and identity of Respondent's agent (i.e., Heyn) involved in thealleged unlawful episode; (3) Respondent's motion for a bill of particularshad been denied prior to hearing, and Respondent had not sought review ofthat order; (4) Respondent failed to establish surprise; and (5) Respondentconcededly had no idea of what Haines would testify to, nor that, forexample, his testimony would not corroborate that of General Counsel'switnesses or otherwise establish the violation complained of. At the hearing,Respondent explained that it had not subpenaed Haines because it did notwant him to "be sitting around waiting under the assumption that [he I mayor may not be called" -a highly unusual and unpersuasive reason andinadequate basis for granting a continuance of a trial midstream.Subsequent to the hearing, on or about the date (June 28) fixed forsubmission of posthearing briefs, Respondent filed a motion, opposed byGeneral Counsel, to reopen the hearing for the purpose of taking thetestimony of "Larry Hines" (called Larry Haines at the hearing andhereinabove), accompained by an affidavit of Hines dated June 23, 1977.Respondent's motion to reopen the hearing is denied, upon the followinggrounds: (I) Contrary to Respondent's assertion in its moving papers,Respondent has not been "denied ... the right to present its case."Respondent was afforded that right by over 30 days' advance notice of390 LABORERS, LOCAL 676Upon the basis of the foregoing findings and the entirerecord, I state the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.B. By its described actions as found, Respondent hasengaged in unfair labor practices in violation of Section8(bX4)(i)(B) of the National Labor Relations Act, asamended.C. Respondent's said violations have affected, affectand, unless permanently restrained and enjoined, willcontinue to affect commerce as defined by said Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER 10The Respondent, Laborers International Union of NorthAmerica, Local 676, Lebanon, Missouri, its officers,representatives, and agents, shall:A. Cease and desist from inducing or encouraging, inviolation of Section 8(b)(4Xi)B) of the National LaborRelations Act, as amended, any individual employed byBritton Brothers Construction Company or other subcon-tractor of E. B. Roberts Construction Company, or by anyother person engaged in commerce or in an industryaffecting commerce with whom said Local 676 is notengaged in a labor dispute, to engage in a strike or refusalin the course of his employment to use, process, transport,hearing upon the issues described in the complaint; (2) in materiallydeterminative aspects, Hines' affidavit is not inconsistent with his fellow hodcarrier King's hearing testimony; (3) the skillfully prepared affidavit ofHines, which recites it was "taken at the office of Respondent's attorney,avoids stating who started the discussion among Local 676 Business AgentlHeyn. King. and Hines. the circumstances thereof, or what was actuallysaid-- it merely states that "He [i.e., Local 676 Business Agent Heyn ] talkedto us for about three minutes, during that time we discussed a picket ... .";(4) the mere fact that Heyn indicated to the hod camers (King and Hines)that the ultimate decision as to whether to walk off the job was theirs tomake does not negate that they were "inducefd I or encourageld r' by him towithhold their services, which is all that Sec. 8(bX4XiXB) of the Act requiresin order to constitute a violation; (5) Hines' conclusory assertion, inrepetition of Respondent's repeated contention, that he was not "threat-ened" by Respondent Business Agent Heyn, is in any event immaterial-theAct does not so require (it requires only that an employee be "inducedld I"or "encourageld]); (6) Hines' own affidavit concedes that-corroboratingthe testimony of his fellow hod carrier King at the heanng-RespondentBusiness Agent Heyn "gave us li.e., King and Hines I a copy of a card ...which said a good union member does not work behind a Ipicket] bannereven with four [reserved] gates"- a sufficient signal or message toconstitute "inducelmentl or encouragelment]" under Sec. 8(b)4XiXB) ofor otherwise handle or work on goods, articles, materials orcommodities, or to perform services for his employer, withan object of forcing or requiring Britton Brothers Con-struction Company or any other person to cease doingbusiness with E. B. Roberts Construction Company or anyother person, or forcing or requiring E. B. RobertsConstruction Company or any other employer to recognizeor bargain with a labor organization not certified by theNational Labor Relations Board.B. Take the following affirmative actions, necessary toeffectuate the policies of the Act:I. Post at Respondent's business offices, union hallsand meeting places, copies of the attached notice marked"Appendix."'TCopies of said notice, on forms provided bythe Regional Director for Region 17 shall be duly signedand posted by Respondent immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.2. Return copies of said notice, signed as aforesaid, tosaid Regional Director, for posting by Britton BrothersConstruction Company and E. B. Roberts ConstructionCompany if desirous or willing.3. Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.the Act; (7) the trial testimony of General Counsel witnesses King andBritton was not disputed by Respondent Business Agent Heyn in materiall)determinative essence: (8) even were it to be assumed arguendo that Hineswas not "induce[d I" or encourageld 1" by Respondent Business Agent Heynto withhold his services, it remains clearly established on the record that hodcarrier King was so "induceld or encourage[d ]," constituting in any event aviolation of Sec. 8(bX4XiXB), which requires only that "any person" be so"induce(di or encourageld]." For these reasons, Respondent's motion toreopen the hearing for the purpose of taking Hines' testimony as indicatedin his described affidavit is accordingly denied.i0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes." In the event that the Board's Order is enforced by Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."391